 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JACQUELINA RUEDA
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                   Case No. 1:17-cr-00120-DAD
12                       Plaintiff,                  UNOPPOSED MOTION FOR EARLY
                                                     TERMINATION OF PROBATION/
13       vs.                                         SUPERVISED RELEASE; EXHIBITS;ORDER
14       JACQUELINA RUEDA,                           Hon. Dale A. Drozd
15                      Defendant.
16
17             The defense moves this Court for an order terminating probation/supervised release for
18   the above named defendant. Defense counsel has conferred with counsel for the government,
19   Assistant United States Attorney Kimberly A. Sanchez, as well as United States Probation
20   Officer Daniel Alejandro of the Bakersfield Office, and neither has any opposition to this
21   motion.
22             Title 18 U.S.C. § 3583(e)(1) grants the court power to terminate a term of supervised
23   release at any time after the expiration of one year of supervised release, pursuant to the
24   provisions of Federal Rule of Criminal Procedure Rule 32.1(c)1, provided the court is satisfied
25
     1
26     Federal Rule of Criminal Procedure 32.1(c)(1) generally requires “a hearing, at which the
     person has the right to counsel and an opportunity to make a statement and present any
27   information in mitigation.” However, no hearing is required if the defendant waives the hearing.
     Fed. R. Crim. P. 32.1(c)(2)(A). Nor is a hearing required if the relief is favorable to the
28
     defendant and the government does not object. Fed. R. Crim. P. 32.1(c)(2)(A) and(B). Under
     both provisions, no hearing is required here.
 1   that such action is warranted by the conduct of the defendant and in the interests of justice.
 2          On April 27, 2017, Ms. Rueda after having pled guilty to one count of possession with
 3   intent to distribute methamphetamine, was sentenced to a three-year grant of probation in the
 4   Southern District of Ohio and that probation supervision and jurisdiction was transferred to the
 5   Eastern District of California on May 11, 2017. See Exh. A.
 6          U.S. Probation Officer Daniel Alejandro has confirmed that Ms. Rueda has complied
 7   with and completed all her conditions of supervision. She continues to be gainfully employed as
 8   a welder, as she has been for the past eight years, but she has missed various work opportunities
 9   and higher wages due to the preapproved travel requirement.
10          Having completed almost her entire term of supervision without incident, her probation is
11   set to expire on April 26, 2020. Counsel in the Southern District of Ohio filed a motion for early
12   termination which was unopposed by probation or the original Assistant United States Attorney
13   there. See Exh. B. However, the parties then realized jurisdiction was transferred and the
14   motion for early termination needed to be properly filed here in the Eastern District of California.
15          Based on the foregoing, the defense submits that early termination of probation/
16   supervised release is warranted based on the conduct of Ms. Rueda and in the interests of justice.
17
18                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
19
20   DATED: January 21, 2020                       /s/ Charles J. Lee
                                                   CHARLES J. LEE
21                                                 Assistant Federal Defender
                                                   Attorney for Defendant
22                                                 JACQUELINA RUEDA
23
24
25
26
27
28



                                                      2
 1
                                              ORDER
 2
            IT IS SO ORDERED. Jacquelina Rueda is hereby discharged from probation/supervised
 3
     release, effective immediately, on case 1:17-cr-00120-DAD.
 4
 5
     IT IS SO ORDERED.
 6
 7
        Dated:    January 22, 2020
                                                       UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
